20-738
   Irakoze v. Garland
                                                                             BIA
                                                                        Ruehle, IJ
                                                                     A205 277 607
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 1st day of June, two thousand twenty-two.

   PRESENT:
            JON O. NEWMAN,
            SUSAN L. CARNEY,
            MICHAEL H. PARK,
                 Circuit Judges.
   _____________________________________

   AXEL IRAKOZE,
            Petitioner,

                        v.                                  20-738
                                                            NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                      Anne E. Doebler, Esq., Buffalo,
                                        NY.

   FOR RESPONDENT:                      Jeffrey Bossert Clark, Acting
                                        Assistant Attorney General;
                                        Timonthy G. Hayes, Senior
                                    Litigation Counsel; Kimberly A.
                                    Burdge, Trial Attorney, Office of
                                    Immigration Litigation, United
                                    States Department of Justice,
                                    Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Axel Irakoze, a native and citizen of Burundi,

seeks review of a January 28, 2020, decision of the BIA

affirming a March 27, 2018, decision of an Immigration Judge

(“IJ”), denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).      In re Axel Irakoze, No. A205 277 607 (B.I.A. Jan.

28, 2020), aff’g No. A205 277 607 (Immig. Ct. Buffalo Mar.

27, 2018).       We assume the parties’ familiarity with the

underlying facts and procedural history.

       We have reviewed both the IJ’s and the BIA’s opinions

“for    the   sake    of    completeness.”        Wangchuck    v.   Dep’t    of

Homeland      Sec.,   448    F.3d    524,   528   (2d   Cir.   2006).       The

standards of review are well established.                      See 8 U.S.C.

§ 1252(b)(4)(B) (“the administrative findings of fact are

conclusive      unless      any     reasonable    adjudicator       would    be
                                        2
compelled to conclude to the contrary”); Wei Sun v. Sessions,

883 F.3d 23, 27 (2d Cir. 2018) (reviewing factual findings

for substantial evidence and questions of law de novo).                         The

alien bears the burden of proving his eligibility for asylum,

withholding        of    removal,   and     CAT    protection.            See     8

U.S.C. §§ 1158(b)(1)(B) (asylum), 1231(b)(3)(C) (withholding

of removal); 8 C.F.R. § 1208.16(c)(2) (CAT).                   “The testimony

of the applicant may be sufficient to sustain the applicant’s

burden   without        corroboration,     but    only    if    the   applicant

satisfies the trier of fact that the . . . testimony is

credible,     is    persuasive,     and     refers       to    specific    facts

sufficient to demonstrate that the applicant is a refugee.

In determining whether the applicant has met the applicant’s

burden, the trier of fact may weigh the credible testimony

along       with           other          evidence            of      record.”

8 U.S.C. § 1158(b)(1)(B)(ii).              The agency did not err in

concluding that Irakoze failed to meet his burden of proof

regarding his claim that agents of the Burundian government

illegally seized him from his home and beat him in 2012

because of his past membership in the Democracy and Solidarity




                                     3
Movement Party (“MSD”). 1

       First, the agency did not err in finding that Irakoze’s

testimony was not sufficiently credible or persuasive to meet

his    burden   of   proof.     “Considering    the       totality    of   the

circumstances, and all relevant factors, a trier of fact may

base    a   credibility   determination    on   .     .   .   the    inherent

plausibility of the applicant’s or witness’s account, the

consistency between the applicant’s or witness’s written and

oral statements . . . , the internal consistency of each such

statement, [and] the consistency of such statements with

other evidence of record . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of

the    applicant’s     claim,   or   any   other      relevant       factor.”

8 U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable factfinder

could make such an adverse credibility ruling.”                Xiu Xia Lin



1 Irakoze asserts that his previous employment as a journalist
supports claims based on imputed political opinion and
membership in a particular social group of former journalists
who worked for an oppositional media organization. We do not
reach these claims because he did not present them to the
agency.   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d
104, 107 n.1, 123 (2d Cir. 2007).
                               4
v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).                Substantial

evidence supports the adverse credibility determination.

    The agency reasonably relied on inconsistency between

Irakoze’s   testimony     and    written     statements       regarding    his

involvement with MSD.           See 8 U.S.C. § 1158(b)(1)(B)(iii).

For example, he wrote that he was an “active” MSD member who

was “in charge of supervision and mobilization of youth in

[his]   area.”      But   when    questioned       at   the    hearing,     he

testified that he did not have party identification because

he was not a member for long, he attended only eight meetings

over the course of one month in 2010, and that, by “active,”

he meant that he “sensitize[d] and encourage[d] other people

to come to . . . meetings” in exchange for payments.                       The

agency was not required to credit his explanation that active

meant   something     different         to   him    because       the     IJ’s

interpretation that Irakoze initially overstated his role is

supported by Irakoze’s written statement that he was “in

charge” of some activities.        See Majidi v. Gonzales, 430 F.3d

77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

a plausible explanation for his inconsistent statements to


                                    5
secure relief; he must demonstrate that a reasonable fact-

finder     would    be    compelled        to   credit     his   testimony.”

(quotation marks omitted)); see also Siewe v. Gonzales, 480

F.3d 160, 167 (2d Cir. 2007) (“Where there are two permissible

views of the evidence, the factfinder’s choice between them

cannot be clearly erroneous.” (quotation marks omitted)).

This inconsistency regarding the extent of the political

activity that allegedly led the government to target him two

years later is sufficient to undermine his credibility.                       See

Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

(“[E]ven a single inconsistency might preclude an alien from

showing    that    an    IJ   was   compelled    to    find    him    credible.

Multiple     inconsistencies          would     so    preclude       even    more

forcefully.”).

    Second, Irakoze did not otherwise meet his burden of

proof with corroborating evidence.               “In determining whether

the applicant has met [his] burden, the trier of fact may

weigh the credible testimony along with other evidence of

record.”     8 U.S.C. § 1158(b)(1)(B)(ii).                    The agency may

require corroboration of even credible testimony, and if the

agency    determines      that      corroboration     is   required,        “such


                                       6
evidence must be provided unless the applicant does not have

the evidence and cannot reasonably obtain the evidence.”              Id.

Irakoze   failed   to   present    critical,      reasonably     available

evidence and, when given the opportunity to explain this

failure, did not establish that the evidence was unavailable.

See Wei Sun, 883 F.3d at 29–31.

    Irakoze    testified    that       he   did   not   obtain     letters

corroborating his arrest and beating because was afraid the

Burundian government might harm his family and friends if

they wrote letters, and he did not obtain medical records of

the treatment for injuries sustained in that beating because

he “didn’t pay attention to it.”             Irakoze argues that the

agency did not address these explanations.              He is mistaken.

    The IJ considered his explanation for not obtaining

corroborating letters and rejected it for two reasons. First,

Irakoze testified that he maintained contact with friends and

family through cell phones and intermediaries, and there was

no evidence of government awareness of, or interference with,

such communications.      Second, State Department reports from

2012 through 2016 did not support his claim that the Burundian

government     surveilled         mail,      phone,      or       internet


                                   7
communications. CAR 75. Accordingly, Irakoze failed to show

that corroborating letters were unavailable.               See 8 U.S.C.

§ 1252(b)(4) (“No court shall reverse a determination made by

a   trier   of   fact    with   respect      to   the   availability   of

corroborating      evidence      .       .   .    unless    the   court

finds . . . that a reasonable trier of fact is compelled to

conclude that such corroborating evidence is unavailable.”).

The agency also considered and rejected Irakoze’s claim that

he did not obtain medical records of his treatment because he

did not pay attention to it. The IJ recited the claim and

reasonably found that the explanation did not satisfy the

requisite burden of proof. CAR 75.

     Finally, the document Irakoze did produce—a letter from

his employer—confirmed Irakoze’s employment and reported that

the police took him from his home on May 5, 2012, but the

author was not a witness to the arrest and the letter did not

suggest a political motivation for the encounter or provide

details.    Accordingly, the agency did not err in declining

to credit the letter or in concluding that, absent credible

testimony or other corroboration, Irakoze failed to meet his

burden of proof.        See 8 U.S.C. § 1158(b)(1)(B)(ii); Y.C. v.


                                     8
Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer

to the agency’s evaluation of the weight to be afforded an

applicant’s       documentary        evidence.”).       Given        Irakoze’s

inconsistency regarding his role in the MSD and his failure

to provide reasonably available evidence to corroborate his

alleged arrest and beating, the agency reasonably concluded

that he failed to meet his burden for asylum, withholding of

removal,    and   CAT    relief.       See   8 U.S.C. §§ 1158(b)(1)(B),

1231(b)(3)(C); 8 C.F.R. § 1208.16(c)(2).

    We     find   no    merit   in    Irakoze’s     remaining    arguments.

Irakoze argues that we should remand because portions of the

hearing     transcript     pertaining        to   his   CAT     claim      are

indiscernible.         Although a record “littered” with such a

notation    might      necessitate      a    remand   where     it     impairs

appellate review of a claim, Dong Zhong Zheng v. Mukasey, 552

F.3d 277, 284 (2d Cir. 2009), the missing testimony does not

impair review because it does not relate to the inconsistent

descriptions of his political involvement or resolve the

absence of corroboration.            As to his request for remand based

on more recent evidence of country conditions, we do not

remand for consideration of evidence that was not before the


                                       9
agency.   See Xiao Xing Ni v. Gonzales, 494 F.3d 260, 269 (2d

Cir. 2007) (holding the remand “is not warranted if, as here:

[i] the basis for the remand is an instruction to consider

documentary evidence that was not in the record before the

BIA; and [ii] the agency regulations set forth procedures to

reopen a case before the BIA for the taking of additional

evidence.”).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                             10